UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:000-51533 SuperDirectories, Inc. (Exact name of registrant as specified in its charter) 5337 Route 374, Merrill, New York12955 (518) 4725-0320 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Shares (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a)or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) [X] Rule 12h-3(b)(1)(ii) [ ] Rule 12g-4(a)(1)(ii) [ ] Rule 12h-3(b)(2)(i) [ ] Rule 12g-4(a)(2)(i) [ ] Rule 12h-3(b)(2)(ii) [ ] Rule 12g-4(a)(2)(ii) [ ] Rule 15d-6 [ ] Rule 12h-3(b)(1)(i) [ ] Approximate number of holders of record as of the certification or notice date: 1220 Pursuant to the requirements of the Securities Exchange Act of 1934, SuperDirectories, Inc. has caused this certification/notice to be signed on its behalfby the undersigned duly authorized person. August 3, 2010 /s/Luke Lalonde By: Luke Lalonde, President
